            Case 5:21-cv-00206-F Document 9 Filed 05/27/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 ROCKY DALE ARMSTRONG, SR.,                  )
                                             )
            Petitioner,                      )
                                             )
 -vs-                                        )      Case No. CIV-21-206-F
                                             )
 L. PETTIGREW,                               )
                                             )
            Respondent.                      )

                                        ORDER

        Petitioner Rocky Dale Armstrong, Sr. commenced this action seeking habeas
relief under 28 U.S.C. § 2241. The matter was referred to United States Magistrate
Judge Suzanne Mitchell for initial proceedings in accordance with 28 U.S.C. § 636.
On April 22, 2021, Magistrate Judge Mitchell issued a Report and Recommendation,
recommending summary dismissal of petitioner’s habeas petition without prejudice
to refiling. Specifically, Magistrate Judge Mitchell found petitioner had failed to
state a cognizable claim under § 2241. Magistrate Judge Mitchell advised petitioner
of his right to file an objection to the Report and Recommendation on or before
May 13, 2021, and also advised him that failure to file a timely objection waives
petitioner’s right to appellate review of both factual and legal issues contained in the
Report and Recommendation.
        To date, petitioner has filed neither an objection nor a request for extension of
time to file an objection. With no objection being filed within the time prescribed
by Magistrate Judge Mitchell, the court accepts, affirms, and adopts the Report and
Recommendation in its entirety.
             Case 5:21-cv-00206-F Document 9 Filed 05/27/21 Page 2 of 2




        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Suzanne Mitchell on April 22, 2012 (doc. no. 8) is ACCEPTED,
ADOPTED and AFFIRMED. The Petition for a Writ of Habeas Corpus Under 28
U.S.C. § 2241 filed by petitioner Rocky Dale Armstrong, Sr. on March 11, 2021
(doc. no. 1) is summarily DISMISSED WITHOUT PREJUDICE to refiling.
        IT IS SO ORDERED this 27th day of May, 2021.




21-0206p001.docx




                                         2
